ON MOTION FOR REHEARING
MORROW, Presiding Judge.
In their motion for rehearing the appellants, through their counsel, again insist that in giving the form of verdict as described in the original opinion of this court, there was fundamental and prejudicial error requiring a reversal of the conviction, as to each of the appellants. This court is not informed of the facts. As we understand the record, nothing is disclosed which indicates that the jury would have made a distinction between the two appellants with reference to the conviction or the punishment. The trial judge heard the evidence, and on consideration of the motion for rehearing, declined to grant a new trial. As the matter is presented before this court, it is thought that Art. 666, C. C. P., which relates to the review of the charge should govern the action of this court on the present appeal. Art. 666, supra, reads as follows:
“Whenever it appears by the record in any criminal action upon appeal that any requirement of the eight preceding articles has been disregarded, the judgment shall not be reversed unless the error appearing from the record was calculated to injure the rights of defendant, or unless it appears from the record that the defendant has not had a fair and impartial trial. All objections to the charge and to the refusal or modification of special charges shall be made at the time of the trial.”
In the state of the record, nothing appears which was calculated to injure any of the rights of the appellant; nor does, it appear that they have not had a fair and impartial trial. In the manner in which the matter is presented to this court as above stated, it being in ignorance of the evidence that was *238before the trial court, the provisions of article 666, supra, render it imperative that we deny the relief sought.
The motion for rehearing is overruled.

Overruled.